PARADIGM ASSET MANAGEMENT COMPANY, L.L.C. CODE OF ETHICS I. STATEMENT OF STANDARDS This Code has been adopted by Paradigm Asset Management Company, L.L.C. (“Paradigm”) in compliance with Rule 204A-1 under the Investment Advisers Act of 1940, as amended (“Advisers Act”) and Rule 17j-1 under the Investment Company Act of 1940, as amended (“1940 Act”). Capitalized terms are defined in Section II. This Code is designed to ensure that those individuals who have access to information regarding the portfolio securities activities of any Investment Advisory Client not use information concerning such clients’ portfolio securities activities for his or her personal benefit and to the detriment of such client. All Supervised Persons are subject to and bound by the terms of this Code. All Supervised Persons should understand and adhere to the following general fiduciary principles when discharging his or her obligations under the Code. Each Supervised Person shall: A. conduct all professional responsibilities in accordance with the applicable Federal Securities Laws; B. at all times, place the interest of Investment Advisory Clients before his or her personal interest consistent with Paradigm’s fiduciary duty to its Investment Advisory Clients; C. conduct all personal securities transactions in a manner consistent with this Code, so as to avoid any actual or potential conflicts of interest, or an abuse of position of trust and responsibility; and D. not take any inappropriate advantage of his or her position with or on behalf of any Investment Advisory Client. E. not receive or give gifts if intended to improperly influence, or would have the appearance of improperly influencing, any broker, dealer, investment adviser, financial institution, current or former client, any supplier of goods or services to Paradigm or any Investment Advisory Client, or any company whose Securities have been purchased or sold or considered for purchase or sale on behalf of any Investment Advisory Client. II. DEFINITIONS A. “Access Person” means any director, officer, member or Supervised Person who, in connection with his or her regular functions or duties, makes, participates in or obtains nonpublic information regarding the purchase or sale of Securities by an Investment Advisory Client or whose functions relate to any recommendations with respect to such purchases or sales, or who has access to such recommendations that are nonpublic. B. “Beneficial Ownership”shall be interpreted in the same manner as it would be in determining whether a person is subject to the provisions of Section 16 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and the rules and regulations thereunder. Application of this definition is explained in more detail in Exhibit B attached hereto, but generally includes ownership by any person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise has or shares, a direct or indirect pecuniary or voting interest in a security. C. “CCO” means the Chief Compliance Officer of Paradigm or his designee, who shall be responsible for monitoring compliance with this Code and preclearing personal Security transactions, provided, however, that if the CCO is required to obtain approval from, or submit a report to, the CCO hereunder, he shall seek such approval from, or submit such report to a person designated by the President of Paradigm or, if no such person is designated, the President of Paradigm who shall for such purpose be deemed the CCO. D. A Security is being “considered for purchase or sale” when Paradigm has undertaken a project to report on a specific Security or to prepare a draft or final report on such Security or if a recommendation has been made by any member of the Investment Committee with respect to a Security (or such person is considering making such a recommendation). E. “Control” shall have the same meaning as that set forth in Section 2(a)(9) of the 1940 Act. F. “Employee” means any person who is employed by Paradigm in exchange for predetermined and periodic financial compensation. G. “Federal Securities Laws” means the Securities Act of 1933 (the “1933 Act”), the Exchange Act, the Sarbanes-Oxley Act of 2002, the 1940 Act, the Advisers Act, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the SEC under any of these statutes, the Bank Secrecy Act as it applies to funds and investment advisers, and any rules adopted thereunder by the SEC or Department of Treasury. H. “Immediate Family Member” means any of the following persons (including adoptive relationships) who reside in the same household as the Access Person: Child Parent Spouse Father-in-law Daughter-in-law Stepchild Stepparent Sibling Sister-in-law Brother-in-law Grandchild Grandparent Mother-in-law Son-in-law I. “Investment Advisory Clients” means any client of Paradigm and any other client or account which is advised or subadvised by Paradigm as to the value of Securities or as to the advisability of investing in, purchasing or selling Securities. J. “Investment Committee” mean the Investment Committee of Paradigm or any other body of Paradigm serving an equivalent function. K. A “purchase” or “sale” of a Security includes, among other things, the purchase or writing of an option to purchase or sell a Security. L. “Reportable Fund” means: (i) any fund for which Paradigm serves as an investment adviser as defined in Section 2(a)(20) of the 1940 Act; or (ii) any fund whose investment adviser or principal underwriter controls Paradigm, is controlled by Paradigm, or is under common control of Paradigm. For purposes of this section, “control” has the same meaning as it does in Section 2(a)(9) of the 1940 Act. (Generally, this means the Funds listed in Exhibit A to this Code). M. “Reportable Security” means a Security, except that it shall include: (i) shares issued by Reportable Funds; and (ii) shares issued by unit investment trusts that are invested exclusively in Reportable Funds N. “Security” shall have the meaning as set forth in Section 2(a)(36) of the 1940 Act or Section 202(a)(18) of the Advisers Act (in effect, all securities), except that it shall not include: (i) direct obligations of the Government of the United States, (ii) bankers' acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements, (iii) shares issued by money market funds, (iv) shares of mutual funds, and (v) shares issued by unit investment trusts that are invested exclusively in one or more mutual funds. O. A “Supervised Person” means any member, officer, director and Employee, as well as any other person who provides advice on behalf of Paradigm and are subject to Paradigm’s supervision and control. III. RESTRICTIONS A. Private Placement, OTC Trading, Initial Public Offering and Limited Offerings – with regards to private placements, transactions in securities which are not listed on the New York Stock Exchange or American Stock Exchange, or traded in the National Association of Securities Dealers Automated Quotation System and Securities in initial public offerings or limited offerings (together, “Restricted Securities”): 1. Each Access Person contemplating the acquisition of direct or indirect Beneficial Ownership of a Restricted Security, shall obtain preclearance from the CCO prior to any such acquisition (who, in making such determination, shall consider among other factors, whether the investment opportunity should be reserved for one or more Investment Advisory Clients, and whether such opportunity is being offered to such Access Person by virtue of his or her position with Paradigm); 2. If an Access Person acquires direct or indirect Beneficial Ownership of a Restricted Security, the Access Person shall disclose such personal investment to the CCO prior to each subsequent recommendation to any Investment Advisory Client, for investment in the same issuer; and 3. If an Access Person acquires direct or indirect Beneficial Ownership of a Restricted Security, any subsequent decision or recommendation by the Access Person to purchase Securities of the same issuer for the account of an Investment Advisory Client shall be subject to an independent review by members of the Investment Committee with no personal interest in the issuer. B. Nonpublic Material Information No Supervised Person shall utilize nonpublic material information about any issuer of Securities in the course of rendering investment advice or making investment decisions on behalf of Paradigm or its Investment Advisory Clients. Nonpublic material information is material information not generally available to the public. No Supervised Person should solicit from any issuer of Securities any such nonpublic material information. Any Supervised Person inadvertently receiving nonpublic information regarding Securities held by an Investment Advisory Client should notify the CCO immediately. C. Transactions with Investment Advisory Clients No Supervised Person shall knowingly sell to or purchase from any Investment Advisory Client any Security or other property of which he or she has, or by reason of such transaction acquires, direct or indirect Beneficial Ownership, except Securities of which such Investment Advisory Client is the issuer. D. Service on Boards No member of the Investment Committee shall serve on the board of directors of any publicly traded company without prior authorization from the CCO based upon a determination that such board service would be consistent with the interests of Investment Advisory Clients. Any member of the Investment Committee so authorized to serve as a director will be isolated from other persons having responsibility for making investment decisions for Investment Advisory Clients with respect to any securities of such publicly traded company through a “Chinese Wall” or other procedures. IV. COMPLIANCE PROCEDURES A. Preclearance 1. All requests for preclearance pursuant to Section III.A. must be set forth in writing on a standard Personal Trading Request and Authorization Form (a copy of which is attached hereto as Exhibit C). 2. Paradigm shall cause to be maintained such “restricted lists” or other documents or devices as shall be necessary and appropriate to facilitate the restrictions found in Section III.B. B. Reporting Requirements Access Persons who do not have brokerage Accounts and have no investment transactions must submit a Quarterly Transaction Report no later than thirty (30) days after the end of each calendar quarter to report and confirm that no personal Securities transactions have occurred and that no personal Accounts have been opened or investments made during the quarter. Access Persons who have brokerage Accounts in which he or she holds Beneficial Ownership must arrange for their brokerage firm(s) to send automatic duplicate copies of each trade confirmation and periodic account statement to: Gregory Pai Chief Compliance
